DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 17 JUN 2022.  The status of the claims is as follows:
Claim 1 is pending.
Claims 2-5 are canceled.
The amendments to the claims overcome the previous rejection under 35 U.S.C. 112; said rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Netsu ‘516 (U.S. PGPub 2015/0037516).
Claim 1 – Netsu ‘516 teaches a method of manufacturing a polycrystalline silicon rod by Siemens process (PG 0003), comprising:
A deposition step, wherein a frequency of current is increased and a polycrystalline silicon is deposited at the increased frequency of the current (PG 0091-0092); and 
A cooling step after an end of the deposition step (PG 0095-0096).
Netsu ‘516 does not expressly teach wherein a frequency of current is increased as a temperature of the polycrystalline rod decreases.  Netsu ‘516 expressly teaches that current is applied post-deposition to minimize temperature differential between the surface and core of the polycrystalline silicon rod (PG 0095).  Control of the surface temperature is identified as an area of concern in Netsu ‘516, as too shallow of a penetration depth may damage the rods (PG 0070).  PG 0079 teaches that the current required to maintain a given penetration depth for heating is an inverse function of temperature (as the temperature decreases, the frequency required to maintain a given penetration depth increases).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Netsu ‘516 to increase the frequency of current during the cooling phase, as Netsu ‘516 wants to provide skin heating during the cooling phase and Netsu ‘516 also teaches that the depth of skin heating is a function of the temperature of the polycrystalline silicon, with greater frequencies required to maintain a given depth as the temperature decreases.
 
Reference of Relevance
Examiner cites U.S. PGPub 2015/0017349 (Netsu ‘349) as a reference of relevance to the present claims.  The subject matter of Netsu ‘349 heavily overlaps Netsu ‘516 with large portions of identical disclosure between the two references, including sections from Netsu ‘516 relied upon in the instant rejection.  Netsu ‘349 is not presently applied as the basis for any rejection.

Response to Arguments
Applicant's arguments filed 17 JUN 2022 have been fully considered but they are not persuasive.  
Applicant argues (Pages 3-6) that the process as amended by Applicant provides unexpected results which renders the claim obvious over the previously cited prior art.  Examiner respectfully submits that the unexpected results are not supported by evidence commensurate in scope with the claims.  Applicant cites the Fourth Example of the specification, which recites a specific gas system and specific frequency adjustments performed in the process.   Claim 1 is not limited to the gas system, temperature profiles, or frequency profiles recited in the Fourth Example, and Applicant has not provided data or argument which sufficiently establishes that the unexpected result from the given Example would necessarily apply across the breadth of Claim 1 as amended.
Applicant asserts (Page 6) that Netsu ‘516 does not disclose aspects of the Fourth Example of the specification.  Examiner respectfully disagrees.  Netsu ‘516 expressly teaches that current is applied post-deposition to minimize temperature differential between the surface and core of the polycrystalline silicon rod (PG 0095).  Control of the surface temperature is identified as an area of concern in Netsu ‘516, as too shallow of a penetration depth may damage the rods (PG 0070).  PG 0079 teaches that the current required to maintain a given penetration depth for heating is an inverse function of temperature (as the temperature decreases, the frequency required to maintain a given penetration depth increases).  Therefore, Examiner holds that increasing the frequency of current during the cooling phase is obvious from Netsu ‘516 as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712         

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712